Per Curiam.
The lessor of the plaintiff claims the premises Both patents had become forfeited, and the title vested in the people of this state. Whatever difficulty, therefore, might have existed with respect to the lines, the commissioners had a right to convey, without reference to the division line between the patents. They caused the land to be run out by John E. Van Alen; and they conveyed according to Van Alen’s survey. The deed to the defendant is the oldest, and ought to hold the land. Though the deeds of the respective parties mention the lots in the different patents, the plaintiff’s, as being lot No. 1., in the subdivision of Lot No. 5., in' Glen’s purchase, and the as being lot No, 165., in the royal grant; yet, in the boundaries, no mention in either deed is made of between the two patents. We are, accordingly, of opinion, that the defendant is entitled to judgment. in question, as being in lot No. 1., of lot No. 5~, in Glen'.~ purchase. The defendant claims the.same, as being in lot No. 165., in the royal grant. rfhcre is considerable difficulty in ascertaining the true line between these patents; but this Is not very important for the purpose of settling the present question. Both parties claim under deeds from the commissioners of forfeitures.
Judgment for the defendant.